Citation Nr: 9935011	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-45 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1993 for a 60 percent rating for hepatitis.

2.  Entitlement to an effective date earlier than January 12, 
1993 for a total rating based on individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1966 to May 
1970, and from October 1972 to January 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) New Orleans Regional Office (RO), which 
granted a 60 percent rating for hepatitis and a total rating 
based on individual unemployability due to service-connected 
disability, both effective January 12, 1993.

In July 1999, the veteran testified at a Board hearing at the 
RO.  At the hearing, he and his representative advanced 
arguments regarding entitlement to a rating in excess of 60 
percent for hepatitis.  As set forth in more detail below, 
this new claim has not as yet been adjudicated by the RO.  As 
this issue is not inextricably intertwined with the issues 
now before the Board, the claim for a rating in excess of 60 
percent for hepatitis is referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The earliest date from which it is factually 
ascertainable from the medical evidence of record that the 
veteran's hepatitis was manifested by symptoms productive of 
a 60 percent rating was June 9, 1991.

3.  The earliest date from which it is factually 
ascertainable from the medical evidence of record that the 
veteran was unable to secure or follow substantially gainful 
employment due to service-connected disability was August 26, 
1992.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of June 9, 1991, but 
no earlier, for a 60 percent rating for hepatitis have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.114, Diagnostic Code 7345 (1999).

2.  The criteria for an effective date of August 26, 1992, 
but no earlier, for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the record shows that on September 30, 1985, the 
veteran's original application for VA disability compensation 
benefits was received at the RO.  In his application, he 
claimed entitlement to service connection for hepatitis.

By December 1985 rating decision, the RO denied his claim on 
the basis that hepatitis or any other liver condition was not 
shown by the evidence of record, including the service 
medical records.  The veteran appealed the RO determination, 
arguing that he developed hepatitis in service in August 1974 
and was treated for the condition at that time.

Then, by June 1987 decision, the Board denied service 
connection for hepatitis also on the basis that the evidence 
of record, including both the service and post-service 
medical evidence, was negative for indications of hepatitis.  

On November 2, 1989, the veteran's application to reopen his 
claim of service connection for hepatitis was received at the 
RO.  

In connection with his claim, the veteran was afforded a VA 
medical examination in February 1990 at which time he 
reported a history of hepatitis in service in approximately 
1974 from which he had a satisfactory recovery.  He stated 
that his current symptoms consisted of intermittent nausea 
and vomiting without hematemesis or melena.  He also reported 
intermittent abdominal pain and gaseous distention, as well 
as frequent heartburn.  The veteran indicated that he was 
employed and working full time.  Following laboratory 
testing, the diagnosis was status following hepatitis B with 
mild residual impairment on liver function tests.  

By April 1990 rating decision, the RO denied his claim of 
service connection for hepatitis on the basis that new and 
material evidence had not been submitted.  The veteran 
appealed the RO determination, again stating that he had been 
treated for hepatitis in service.  

In March 1991, the veteran testified at a hearing at the RO 
in support of his claim.  At the hearing, his representative 
pointed out that, despite previous findings of the RO and the 
Board, the veteran's service medical records did, in fact, 
contain a diagnosis of hepatitis.  Specifically, he pointed 
to a December 1974 treatment record showing that a liver 
function test performed on that date documented a serum 
glutamic oxaloacetic transaminase (SGOT) of 109 and serum 
glutamic pyruvic transaminase (SGPT) of 83; these tests were 
described as being indicative of decreased liver function and 
the assessment was mild hepatitis.  At the hearing, the 
veteran also testified about his then current symptoms which 
he felt were due to hepatitis.  Specifically, he indicated 
experiencing intermittent swelling of the stomach every other 
week or so, diarrhea, weakness and nausea.  He stated that he 
was under no treatment for hepatitis, but he had routine 
blood testing "every so many months" to monitor his 
condition.  

By April 1991 decision, the Hearing Officer determined that 
the April 1990 rating decision which denied service 
connection for hepatitis was clearly and unmistakably 
erroneous.  Specifically, he noted that the service medical 
records did, in fact, show a diagnosis of hepatitis, and he 
noted that recent medical evidence of record revealed medical 
evidence of residuals of hepatitis.  Thus, he concluded that 
service connection for hepatitis was warranted.

By rating decision dated later that month, the RO effectuated 
the Hearing Officer's decision and granted service connection 
for hepatitis, effective September 30, 1985, the date of 
receipt of the veteran's original claim for that disability.  
The RO assigned a zero percent rating for hepatitis, pursuant 
to Diagnostic Code 7345.  The Board finds that the grant of 
service connection for hepatitis constitutes a full award of 
the benefit sought on appeal with respect to that issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran disagreed with the initial zero percent rating 
assigned by the RO.  Specifically, in a June 1991 statement, 
he indicated that "I disagree with your decision to rate me 
0% for residuals of hepatitis."  He explained that he had 
"just begun" seeing a private physician who had advised him 
that he had liver damage.  

Attached to the June 1991 Notice of Disagreement was a June 
1991 letter from a private physician indicating that the 
veteran had been determined to have some mild fibrosis and 
that further testing was scheduled to determine the etiology 
of the fibrosis, including a liver biopsy.  A corresponding 
clinical record obtained from this private physician showed 
that the veteran was initially seen on June 9, 1991.  At that 
time, the veteran reported that he had been treated for 
hepatitis in service and that he had done well since that 
time until about a month previously when he began 
experiencing shortness of breath, fatigue, constipation, 
abdominal pain and swelling.  The impression was chronic 
hepatitis.

On June 12, 1991, the veteran was hospitalized for treatment.  
On admission, he complained of increasing shortness of breath 
for the past few months with abdominal swelling, fatigue, 
abdominal pain, and constipation.  Examination showed 
gynecomastia bilaterally and the abdomen was distended with 
shifting dullness.  Laboratory testing showed hepatitis B and 
the hepatitis A antibody was also positive.  Liver function 
was slightly abnormal.  A liver-spleen scan was compatible 
with mild hepatocellular dysfunction.  The final diagnosis 
was chronic hepatitis.  A subsequent biopsy confirmed the 
diagnosis.  In a July 1991 follow-up letter, the veteran's 
private physician indicated that a liver biopsy had shown 
chronic, active hepatitis.  He further noted that "[i]n this 
condition there are symptoms of chronic fatigue and malaise 
and subsequently [the veteran's] ability to work would hinder 
his liver condition."  

By August 1991 rating decision, the RO increased the rating 
for the veteran's hepatitis to 10 percent, effective November 
2, 1989.  In the rating decision, the RO indicated that the 
veteran "filed initial reopened claim on 11-2-89" and that 
therefore a "[c]ompensable evaluation will be assigned from 
11-2-89, therefore, granting the veteran's notice of 
disagreement in full."

Here, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that in a claim for 
increased disability rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation; thus, such claim remains in controversy when less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Based on the holding in AB and 
the facts in this case, the Board finds that the RO 
determination that the award of a 10 percent rating 
represented a total grant of benefits sought on appeal was 
erroneous.  The veteran had initiated an appeal to the Board 
and there was no legal basis on which the RO could have 
abrogated the pending appeal in the absence of an indication 
from the veteran that he wished to withdraw the appeal.  See 
AB, 6 Vet. App. at 39; see also Hazan v. Gober, 10 Vet. App. 
511 (1997); Verdon v. Brown, 8 Vet. App. 529, 533 (1996).  
Thus, the veteran's appeal initiated by the June 1991 Notice 
of Disagreement remained pending.

Later that month, on August 12, 1991, the RO received another 
letter from the veteran's private physician to the effect 
that he had been following the veteran for chronic active 
hepatitis which was manifested by chronic fatigue.  The 
physician further indicated that "I feel that [the veteran] 
would be rated as 60 on your scale as he is experiencing 
difficulties as mentioned in that category, including the 
fatigue mentioned above as well as mental depression."  He 
stated that it was further his opinion that the veteran was 
unable to perform duties at work and should be considered for 
disability.

Later in August 1991, the veteran's private physician again 
submitted a letter in which he indicated that, as he had 
explained previously, the veteran had chronic hepatitis 
manifested by much fatigue with the slightest amount of 
activities.  He stated that the veteran had also been placed 
on a low protein, low salt diet to help with his symptoms.  
He indicated that the veteran's disability was chronic and 
"will be a major drawback in his attempt to do any 
activities."

In a December 1991 letter to the veteran's employer (a copy 
of which is associated with the claims folder), the veteran's 
private physician indicated that because of chronic fatigue 
caused by hepatitis, he recommended that the veteran be put 
on light duty.  After receipt of this letter, the veteran was 
apparently placed on light duty by his employer; however, 
effective February 5, 1992, his employer returned him to full 
duties due to a shortage of personnel.  His supervisor 
advised him that, if he was unable to complete his duties, he 
should apply for disability retirement.

In February 1992, the veteran was hospitalized for shortness 
of breath which he indicated occurred when his abdomen 
pressed up against him.  The diagnoses on discharge were 
history of hepatitis, hypothyroidism, hypertension, and 
morbid obesity.

By July 1992 letter to the veteran's employer (a copy of 
which is associated with the claims folder), a private 
physician indicated that the veteran had been "doing fine on 
his light duty work release until you took him off and made 
him return to performing heavy duties again."  He stated 
that he was unable to release the veteran for full duties, 
although he indicated that the veteran could return to light 
work duties indefinitely.

By August 1992 rating decision, the RO increased the rating 
for the veteran's disability to 50 percent, effective August 
8, 1991, the date of receipt of the letter from his private 
physician which was the date the RO determined that the 
veteran's symptoms were shown to have had increased in 
severity.  The veteran's disability was recharacterized as 
hepatitis with early cirrhosis and rated pursuant to 
Diagnostic Codes 7345 and 7312.

The following month, in a statement received on August 10, 
1992, the veteran again indicated disagreement with the RO 
determination granting a 50 percent rating from September 
1991.  Although his statements are not models of clarity, it 
appears that he disagreed with both the 50 percent rating and 
the effective date of that rating as he noted he had 
initially filed his claim in November 1989.  In addition, he 
submitted evidence which he indicated was "in support of my 
claim for a total disability for hepatitis."  That evidence 
consisted of clinical records from his private physician.  

According to documents subsequently submitted, effective 
August 26, 1992, the veteran was given a disability 
retirement from his place of employment due to hepatitis.  
His last day of work was noted to be August 25, 1992.

In January 1993, the veteran testified at a hearing at the RO 
regarding, inter alia, entitlement to an earlier effective 
date for a 50 percent rating for hepatitis.  His 
representative also indicated that he "wanted to add an 
additional issue of the veteran's entitlement to a TDIU."  
Specifically, the veteran argued that since he had filed his 
claim in November 1989 and since he felt that his disability 
had been symptomatic since that time, an earlier effective 
date for his increased disability rating was warranted.

In February 1993, the veteran again underwent VA medical 
examination.  He reported a history of hepatitis in 1974, 
from which he recovered without apparent residuals; however, 
he indicated that in August 1991, he was diagnosed with 
chronic active hepatitis and experienced symptoms such as a 
bloated stomach, easy fatigue, and weight gain.  The 
diagnoses included chronic active hepatitis, by history.

In a May 1993 statement, the veteran indicated, inter alia, 
that he still had not heard anything regarding his claim for 
"unemployability."

By May 1993 rating decision, the RO awarded an earlier 
effective date of June 12, 1991 for the 50 percent rating for 
hepatitis.  The issue of a total rating based on individual 
unemployability due to service-connected disability was not 
addressed by the RO.  Moreover, it is noted that the RO still 
had not issued a Statement of the Case regarding entitlement 
to an increased rating for hepatitis at that point.  

Thereafter, in a June 1993 letter, a private physician 
submitted a letter to the effect that he had been following 
the veteran for chronic active hepatitis and noted that a 
liver biopsy had revealed focal areas of fibrosis or 
scarring.  He indicated that the veteran suffered from 
abdominal bloating, extreme fatigue, and mental depression.  
He indicated that the veteran's disability had forced him to 
retire from his job.  

In October 1993, the veteran underwent VA medical 
examination.  He reported that he was retired and had been in 
receipt of disability retirement since August 1992, and that 
he had been totally unemployable since then.  He indicated 
that his symptoms included poor appetite without weight loss, 
frequent nausea and vomiting, intermittent constipation, and 
frequent gaseous distention.  The diagnoses included chronic 
active hepatitis and adult hypothyroidism.  The examiner 
concluded that there was no relationship between the 
hypothyroidism and service-connected hepatitis.  

By November 1993 rating decision, the RO, inter alia, denied 
a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, and a rating in 
excess of 50 percent for hepatitis.

The following month, in December 1993, the veteran submitted 
a document entitled "Notice of Disagreement" in which he 
indicated that he disagreed with the RO's November 1993 
decision.  Inter alia, he indicated that he felt that a 
rating in excess of 50 percent was warranted for hepatitis 
and  that "the beginning date of the award for my SC comp be 
backed up to 1990."

In February 1994, the RO issued, for the first time, a 
Statement of the Case addressing the issue of entitlement to 
an increased rating for hepatitis.  The following month, the 
veteran submitted a timely VA Form 9.

Thereafter, in support of his claims, the veteran submitted a 
decision of an Administrative Law Judge (ALJ) of the Social 
Security Administration (SSA) in which it was determined that 
the veteran had been disabled within the meaning of the 
Social Security Act since August 25, 1992 due to a 
combination of disabilities, including chronic active 
hepatitis with early cirrhosis and fibrosis, obesity, PTSD, 
and depression.  It was noted that August 25, 1992 was the 
last day he had worked.

In July 1995, the veteran submitted a formal application for 
TDIU.  The following month, his former employer indicated 
that the veteran had been awarded disability retirement due 
to hepatitis and had last worked on August 25, 1992.  

On VA medical examination in December 1995, the veteran 
reported that he had been unable to work since August 25, 
1992.  He stated that his current symptoms included frequent 
nausea and vomiting, intermittent constipation and gaseous 
distention and intermittent pyrosis with burning and 
epigastric and substernal discomfort.  On physical 
examination, the veteran was markedly obese.  The abdomen was 
soft and nontender and there was no evidence of ascites 
present.  There was mild generalized weakness by history.  
The diagnosis was chronic active hepatitis with prior 
laboratory evidence of hepatitis C.  The examiner indicated 
that the veteran was known to have multiple other conditions 
such as hypertension, PTSD, morbid obesity, arteriosclerotic 
heart disease, etc.  He indicated that these conditions, 
combined with his hepatitis, rendered him unemployable.

By January 1996 rating decision, the RO granted a 60 percent 
rating for hepatitis and a TDIU, both effective January 12, 
1993, the date of his personal hearing.  

By letter received later that month, the veteran indicated 
that "I concur with the VA on their decision and would like 
for the appeal to stop."  He further indicated that he saw 
"no use in going on with the appeal at this time."  
According to his expressed wishes, the RO properly terminated 
the pending appeals.  See Hanson v. Brown, 
9 Vet. App. 29 (1996) (holding that once a claim is withdrawn 
by a claimant, it ceases to exist).  

Approximately six months later, however, in a June 1996 
letter, the veteran requested an appointment to "discuss my 
case as soon as possible."  The RO telephoned the veteran in 
attempt to clarify his statement.  Among other things, he 
inquired as to why his award for TDIU was not retroactive to 
at least 1991.  The RO advised the veteran that, pursuant to 
his wishes as expressed in his January 1996 letter, they had 
terminated his appeals.  However, the RO explained the 
reasoning behind the effective dates they had chosen and 
advised the veteran that since the appeal period had not 
expired, he could still challenge that aspect of the January 
1996 rating decision.  

Thereafter, in an October 1996 letter, the veteran 
"requested that the request for the VA to go back to the 
earliest date possible on my chronic hepatitis."  He 
indicated that he felt that "the VA should go back to the 
date of where [his private physician] started treating me at 
least."  Accepting the veteran's October 1996 statement as a 
Notice of Disagreement with the effective dates of both the 
increased rating for hepatitis and the total rating based on 
individual unemployability due to service-connected 
disability, the RO issued a Statement of the Case addressing 
these issues in October 1996.  He duly perfected an appeal 
with these issues in November 1996.

In July 1999, the veteran testified at a Board hearing at the 
RO.  At the hearing, his representative made arguments 
regarding entitlement to a rating in excess of 60 percent for 
hepatitis.  As set forth above, any pending appeal regarding 
an increased rating was clearly withdrawn by the veteran in 
January 1996.  When the RO spoke to him by telephone in June 
1996, he did not claim entitlement to a rating in excess of 
60 percent at that time.  Thus, as set forth above in the 
Introduction, this new claim is referred to the RO for 
initial consideration.  Regarding his claims of entitlement 
to earlier effective date, the veteran argued that, although 
he was admittedly "weak on dates," he retired due to 
disability in 1992 or 1993 and felt that his TDIU should be 
effective from that time.  In addition, although he did not 
know if it was "feasible," he requested consideration of a 
60 percent rating for hepatitis effective in 1986 as he felt 
he needed "a shot at the gold."  

II.  Law and Regulations

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a).  The effective 
date of an award of increased disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date; otherwise, 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by the VA.  38 
C.F.R. § 3.151 (1999).  The term "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  

However, once a formal claim for compensation has been 
allowed, evidence received from a private physician will be 
considered as a "claim" if the matter is within the 
competence of the physician and shows the reasonable 
probability of entitlement to benefits.  38 C.F.R. § 
3.157(b)(2) (1999).  The date of receipt of such evidence is 
considered the date of claim.  Id.

Also, the Court has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of entitlement to a total rating based 
on individual unemployability due to service-connected 
disability.  Norris v. West, 12 Vet. App. 413 (1999).

In general, VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that a veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of service-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Infectious hepatitis with marked liver damage manifested by 
liver function tests and marked gastrointestinal symptoms or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy is rated 100 percent disabling.  With moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression, 
it is rated 60 percent disabling.  With minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and less than three times a year 
but necessitating dietary restriction or other therapeutic 
measures, it is rated 30 percent disabling.  With 
demonstrable liver damage with mild gastrointestinal 
disturbance, it is rated 10 percent disabling.  When healed, 
nonsymptomatic, it is rated zero percent disabling.  38 
C.F.R. § 4.114, Diagnostic Code 7345 (1999).

III.  Analysis

Earlier effective date for a 60 percent rating for hepatitis

In this case, the record reflects that the RO has assigned an 
effective date of January 12, 1993 for the 60 percent rating 
for hepatitis, on the theory that his hearing testimony on 
that date constituted an informal claim for increase.  The 
veteran has argued that he is entitled to a 60 percent rating 
for hepatitis from September 30, 1985, as he initially filed 
a claim at that time.  

As set forth above, the record shows that he did, in fact, 
file a claim of service connection for hepatitis at that 
time.  That claim was ultimately denied by the Board in a 
June 1987 rating decision on the basis that both the service 
medical records and the post-service evidence was negative 
for indications of hepatitis.  Absent a showing of clear and 
unmistakable error, the decision is final.  8 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 20.1100, 20.1104.  

In that regard, it is noted that although the Board's 
decision was subsequently shown to be erroneous in that it 
indicated that the service medical records were negative for 
findings of hepatitis (when they were not), the decision was 
not clearly and unmistakably erroneous within the meaning of 
38 U.S.C.A. § 7111.  This is because the error must be the 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  In this case, at the 
time of that decision, there was absolutely no post-service 
evidence of hepatitis.  As such, even had the Board 
acknowledged the service medical records showing hepatitis in 
service, absent evidence of a current disability, service 
connection would not have been warranted.  38 U.S.C.A. 
§ 1110.  Thus, the Board's decision is final.

Chronologically, the next communication from the veteran was 
his request to reopen his claim of service connection for 
hepatitis, which was received at the RO on November 2, 1989.  
That claim was ultimately granted by the RO in an April 1991 
rating decision and an initial zero percent rating was 
assigned.  The Board recognizes that the RO assigned an 
effective date of September 30, 1985 for the award of service 
connection.  Moreover, the Board recognizes that the veteran 
initiated an appeal with the initial rating assigned by the 
RO in this rating decision.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  Thus, although the veteran 
ultimately withdrew this appeal in January 1996, in order to 
afford him every possible consideration with respect to the 
issues currently in appellate status, the Board will assume, 
for the purposes of this appeal, that his claim was received 
at the RO on September 30, 1985.

The next question before the Board is when it is factually 
ascertainable from the evidence of record that the veteran 
was entitled to a 60 percent rating for hepatitis.  In that 
regard, the Board notes that the first indication in the 
post-service medical evidence of any ascertainable residuals 
of hepatitis was on VA medical examination in February 1990.  
At that time, however, the veteran reported only intermittent 
gastrointestinal symptoms and laboratory testing showed only 
mild residual impairment.  Thus, it is not factually 
ascertainable from this evidence that the criteria for a 60 
percent rating were not met.

Chronologically, the next pertinent medical evidence of 
record is a statement from the veteran's private physician to 
the effect that he began treating the veteran on June 9, 1991 
for chronic hepatitis manifested by fatigue, constipation, 
abdominal pain and swelling.  Given the criteria set forth in 
Diagnostic Code 7345, and affording the veteran the benefit 
of the doubt, the Board finds that it is factually 
ascertainable from the evidence of record that the criteria 
for a 60 percent rating for hepatitis were met as of June 9, 
1991.  The Board has carefully considered the evidence of 
record, but finds that it is not factually ascertainable that 
there was entitlement to a 60 percent rating for hepatitis 
prior to June 9, 1991.  

Earlier effective date for TDIU due to service-connected 
disabilities

In this case, the record reflects that the RO has assigned an 
effective date of January 12, 1993 for the veteran's TDIU.  
He has argued that he is entitled to an effective date from 
August 1992, as he retired from his job at that time due to 
hepatitis.  The Board agrees as the record reflects that he 
was given a disability retirement from his job effective 
August 26, 1992 due to hepatitis.  As the record shows that 
he was unable to secure or follow substantially gainful 
employment due to service-connected disabilities after August 
25, 1992, a TDIU is warranted after that date.  

However, the evidence does not show, nor does the veteran 
contend, that he was unable to maintain substantially gainful 
employment due to hepatitis (or any other service-connected 
disability) prior to that date.  While the record shows that 
his private physician recommended light duty as a result of 
his symptoms of hepatitis prior to that time, the undisputed 
fact remains that the veteran was, in fact, gainfully 
employed up until that time.  Because total disability 
ratings for compensation are warranted only when a person is 
"unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities," 
it is axiomatic that a total rating based on individual 
unemployability is not warranted during the veteran's period 
of employment.  Thus, the criteria for an effective date of 
August 26, 1992, but not earlier, for a TDIU due to service-
connected disability have been met.  Regardless of the date 
of receipt of the veteran's claim for this benefit, there is 
no evidence of record from which to factually ascertain that 
the veteran was entitled to a TDIU due to service-connected 
disability prior to August 26, 1992.


ORDER

An effective date of June 9, 1991 for a 60 percent rating for 
hepatitis is granted, subject to the law and regulations 
governing the payment of monetary benefits.

An effective date of August 26, 1992 for a TDIU due to 
service-connected disabilities, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

